


AMENDMENT NO. 2 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of January 1, 2012 (the "Effective Date"), by and
between FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the
"Company"), and BRENT B. BICKETT (the "Employee") and amends that certain
Amended and Restated Employment Agreement dated as of July 2, 2008, as amended
on October 30, 2009 (the “Agreement”). In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:
1.The first sentence of Section 4 of the Agreement is deleted and the following
shall be inserted in lieu thereof:
2.Salary. During the Employment Term, the Company shall pay the Employee an
annual base salary, before deducting all applicable withholdings, of no less
than $275,000 per year, payable at the time and in the manner dictated by the
Company's standard payroll policies.
3.The last sentence of Section 5(d) is deleted and the following shall be
inserted in lieu thereof:
Unless provided otherwise herein or the Board determines otherwise, no Annual
Bonus shall be paid to the Employee unless the Employee is employed by the
Company, or an affiliate thereof, on the last day of the Annual Bonus
measurement period.
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.


 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By:
/s/ MICHAEL L. GRAVELLE
 
Its: Chief Legal Officer and Corporate Secretary
 
 
 
 
 
BRENT B. BICKETT
 
 
 
/s/ BRENT B. Bickett
 
Name:





